                       Case 0:21-cv-00162-NDF Document 1 Filed 08/31/21 Page 1 of 1

Mail body: Federal Court

                                                                 U.:-.
                                                   y?>or                 i tn: ■;?:^ r'';   ^ ,r"         -■ ■•--                     .rirKTiiZK k".

 "ClaytonWadeLeveke
       vs.                                                     2021AUG3I PH 1=26
Helena IndustriaLlncoroorated          „                                                                     ^      i   n   i f   A
                                                                   - ^                                       2^1 C\J [ill
  Helena Industrial Incorporated (from here referred to as Hll) broke the law by forcing me to resign as a Product Technician. Hi! broke
federal law 103-3 signed FEB. 5, 1993. Clayton Wade Leveke (from here referred to as Clay or I) was an employee at HH's DesMoines
location. Clay has a large extended family he is struggling to pay his bills on Jun. 17th 2021. He was denied short term disability by HH's
carier (UNOM).
                          Section 2.(2)(4)(5)(6)
  Section 101.
  I worked at Hll for over a 12 month period. I requested very limited amounts of time away from work. I was working in O building during
the spring.The next paragraph details one day in 0 building.
   I was having spasms in my lower torso. My Area Supervisor(Joe Watts from here referred to as Joe) asked me how I was doing after I
took off my protective gear (referred to as Personal Protective Equipment or PPE). Joe was cordial with me while speaking. I was very
sweaty. He complimented me on my work and called me a beast. I asked Joe if I could go home he said fine.
  I am concerned about my personal ability to father children. I may be impotent from the chemicals in the DesMoines plant. I witnessed
Kim Renoylds (referred to as Kim) kissing her significant other in the personnel building. Tanya Earlywine (referred to as Human
Resources or HR) brought a child to the plant while I was working.
  I broke my lower back on DEC. 20th 2020. Joe repeatedly told me to wear safety equipment which I was not authorized to use at Hll.
Alonzo Williams (referred to as Papadough) is the 2nd shift supervisor for Specialty Herbicides. Papadough repeatedly requested Clay to
do work when he was not trained. I was working in O building with a married couple from Africa near the country of Congo during the
pandemic.
  I broke my lower back while dumping a 900+ pound bag of dry chemicals into a hopper. I was inside; I put on my respirator, uniform,
underwear, boots, gloves, duct tape. I was not wearing my hard hat. I was wearing a tyvek suit to protect my skin from the chemicals.
  I told Pappadough my back hurt he would not allow me to go to the break room. I was lying on the floor of the locker room after I told
Papadough, "I have to go to break". I told Papadough several times my back was broken and I pointed to it he told me to keep working.
  I was lying on the floor of the locker room after I told him I have to go to break. One of the gentlemen from liquids formulation told me to
go home. Papadough helped me to my feet. It took me almost two hours to get Into my vehicle.
  I went to the chiropractor the next day. Papadough neglected to file an incident report. Papdough said to cali A1 the head of safety
Immediately. Al told me it was optional to work the very next day picking up garbage, I declined. The next scheduled day of work after I
had my injury treated by my chiropractor Al approached me and gave me advice on how to tend to my broken body.




Rate at point of termination $17.25 per hour
Full lime employment 40 hours per week, 52 weeks per year
Standard overtime(rate time and a half = 25.88) for employee 10 hours November (4+4.2+4+4) through February
Age at time of termination 35 planning to retire 67 = 32years
Interest and appreciation of income. Standard for employees to earn $1 per year
1 divided by 17.25 = 0.058
17.25 X 40 x 52 x 32 + (25.88x10 x 16.2 x 32 = 134161.92) = 1148160 +134161.92
Amount of suit; ($1,282,321.92 x 0.058) is 574,374,67 = $1,356,696.59"


Clayton       Leveki
2760. 3."Robertson K'I       6
Casper KyoaJinq^826C4^H
(307) 2514412—1                                                                                     g-'Si-Z-/
::iayton W.      Levekei
